06/07/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0648


                                        DA 19-0648
                                     _________________

 STATE OF MONTANA,

                Plaintiff and Appellee,

         v.                                                         ORDER

 ANDREW PIERCE LAKE,

                Defendant and Appellant.
                                  _________________

         Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is given
an extension of time until July 6, 2021, to prepare, file and serve the Appellant’s reply
brief.
         No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                    June 7 2021